
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 658
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Fattah submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of
		  International Water Safety Day.
	
	
		Whereas International Water Safety Day is celebrated to
			 bring awareness to the ongoing drowning epidemic and educate people in becoming
			 safer in and around the water;
		Whereas fatal unintentional drowning is the second leading
			 cause of death for children 1 to 14 years of age;
		Whereas fatal unintentional drowning is the sixth leading
			 cause of death for people of all ages;
		Whereas an estimated 388,000 people died from drowning,
			 making drowning a major public health problem worldwide and accounting for
			 nearly 10 percent of total global mortality;
		Whereas drowning deaths are an epidemic;
		Whereas drowning is the third leading cause of
			 unintentional injury death, accounting for 7 percent of all injury-related
			 deaths;
		Whereas water safety education and water safety awareness
			 can help curve the number of drowning fatalities;
		Whereas research shows that formal swimming lessons can
			 reduce the risk of drowning by 88 percent among children aged 1 to 4 years old;
		Whereas courses such as CPR have shown to improve outcomes
			 for drowning victims since interventions occur more quickly;
		Whereas water safety is a life skill that can be taught;
			 and
		Whereas water safety education should be included in
			 primary and secondary school education: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of International Water Safety Day;
			(2)acknowledges that water safety education
			 should be included in primary and secondary school education;
			(3)acknowledges the
			 importance of water safety and that every person should engage in water safety
			 education; and
			(4)acknowledges that
			 every person should learn to swim.
			
